IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :         No. 21 WAP 2014
                              :
               Appellant      :         Appeal from the Order of the Court of
                              :         Common Pleas of Blair County entered
                              :         May 14, 2014 at No.
          v.                  :         CP-07-CR-0000574-2013.
                              :
                              :
STEVEN M. WEYANT,             :
                              :
               Appellee       :


                                   ORDER


PER CURIAM
      AND NOW, this 31st day of August, 2015, the Order of the Court of Common

Pleas is hereby AFFIRMED. See Commonwealth v. Hopkins, 117 A.3d 247 (Pa. 2015).